--------------------------------------------------------------------------------

Exhibit 10.24.4
 
THIRD AMENDMENT TO AMENDED
AND RESTATED MASTER LEASE


THIS THIRD AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this "Amendment") is
made and entered into as of January 31, 2006 (the "Effective Date"), by and
among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation ("HCP"),
WESTMINSTER HCP, LLC, a Delaware limited liability company ("Westminster HCP"),
TEXAS HCP HOLDING, L.P., a Delaware limited partnership ("Texas HCP"), HCP AL OF
FLORIDA, LLC, a Delaware limited liability company ("HCP AL") (HCP, Westminster
HCP, Texas HCP, and HCP AL shall be referred to herein, collectively, as their
interests may appear, as "Lessor"), on the one hand, and LH ASSISTED LIVING,
LLC, a Delaware limited liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO,
INC., a California corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH,
L.L.C., a New Jersey limited liability company ("Hillsborough LLC"), SUMMERVILLE
AT OCOEE, INC., a Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT
ORANGE, INC., a Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE
WILLIAM, INC., a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT
STAFFORD, L.L.C., a New Jersey limited liability company ("Stafford LLC"),
SUMMERVILLE AT VOORHEES, L.L.C., a New Jersey limited liability company
("Voorhees LLC"), SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation
("Westminster Inc."), SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited
liability company ("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware
limited liability company ("Ocala West LLC"), SUMMERVILLE AT CY-FAIR ASSOCIATES,
L.P., a Delaware limited partnership ("Cy-Fair LP"), SUMMERVILLE AT FRIENDSWOOD
ASSOCIATES, L.P., a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE
AT NEW PORT RICHEY, LLC, a Delaware limited liability company ("New Port Richey
LLC"), SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company
("Lakeland LLC"), SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability
company ("St. Augustine LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware
limited liability company ("Ocala East LLC"), SUMMERVILLE AT VENICE, LLC, a
Delaware limited liability company ("Venice LLC"), SUMMERVILLE AT LAKELAND HILLS
ASSOCIATES, L.P., a Delaware limited partnership ("Lakeland Hills LP"),
SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership ("Irving
LP"), and SUMMERVILLE AT CHESTNUT HILL, LLC, a Delaware limited liability
company ("Chestnut Hill LLC") (LHAL LLC, Cobbco Inc., Hillsborough LLC, Ocoee
Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC,
Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New
Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC,
Lakeland Hills LP, Irving LP, and Chestnut Hill LLC shall be collectively, and
jointly and severally, referred to herein as "Lessee"), on the other hand, with
respect to the following:


RECITALS


A.             Lessor, as "Lessor," and LHAL LLC, Cobbco Inc., Hillsborough LLC,
Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC,
Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New
Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC,
Lakeland Hills LP, and Irving LP (collectively, and jointly and severally,
"Current Lessee"), as "Lessee", are parties to that certain Amended and Restated
Master Lease dated as of April 20, 2005 (the "Original Master Lease"), as
amended by that certain First Amendment to Amended and Restated Master Lease
dated as of September 1, 2005 (the "First Amendment"), as further amended by
that certain Second Amendment to Amended and Restated Master Lease dated as of
December 22, 2005 (the "Second Amendment", and together with the Original Master
Lease and the First Amendment, the "Master Lease"), covering the Leased Property
of twenty-one (21) mixed skilled nursing and assisted living care Facilities
located in California, Connecticut, Florida, Maryland, New Jersey, Texas and
Virginia. All capitalized terms used in this Amendment and not otherwise defined
or modified herein shall have the meanings assigned to such terms in the Master
Lease.
 
1

--------------------------------------------------------------------------------


 
B.           Pursuant to the terms of that certain Guaranty of Obligations dated
as of April 20, 2005 (as the same has been or may hereafter be amended or
reaffirmed from time to time in writing, the "Guaranty"), made by Summerville
Senior Living, Inc., a Delaware corporation ("Guarantor") in favor of Lessor,
Guarantor guaranteed the obligations of Current Lessee under the Master Lease,
all as more particularly described therein.


C.           HCP, as Buyer, and Guarantor, as Seller, have entered into to that
certain Contract of Acquisition of even date herewith (as the same may be
amended or modified in accordance with the terms thereof, the "Chestnut Hill
Facility Contract of Acquisition"), pursuant to which HCP is purchasing and
acquiring from Guarantor (or pursuant to which Guarantor is causing to be
transferred and conveyed to HCP) on and effective as of the Effective Date, the
real property located in Columbus, Ohio and more particularly described on
Exhibit A­22 attached hereto, together with all improvements and fixtures
thereon, related rights and certain Personal Property relating thereto (the
"Chestnut Hill Facility").


D.            Effective immediately upon the Effective Date and Closing Date (as
defined in the Chestnut Hill Facility Contract of Acquisition), Lessor desires
to add to the Leased Property and lease to Lessee, and Lessee desires to lease
from Lessor, the Chestnut Hill Facility upon the terms and conditions set forth
in the Master Lease, as amended by this Amendment.


G.            Lessor and Lessee desire to enter into this Amendment to
effectuate the matters set forth in the above Recitals, all as more particularly
described herein.


AMENDMENT


NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lessor and Lessee hereby agree as follows:


1.            Leasing. Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor, the Leased Property of the Chestnut Hill Facility upon all of the
terms and conditions set forth in the Master Lease, as amended by this
Amendment. All references herein and in the Master Lease to a "Facility" or
"Facilities" shall mean each Facility (as defined in the Master Lease) together
with the Chestnut Hill Facility.

2

--------------------------------------------------------------------------------



2.            Joint and Several Liability of Lessee. From and after the
Effective Date, Chestnut Hill LLC shall (i) be jointly and severally liable for
all of the obligations of the "Lessee" under the Master Lease, as hereby
amended, and (ii) assume jointly and severally with Current Lessee, all
obligations of "Lessee" arising under the Master Lease, as hereby amended, on,
prior to or after the Effective Date.


3.            [Intentionally Omitted]


4.             Modifications to Terms of the Master Lease. Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:


(a)           New Definitions. Except as otherwise expressly provided or unless
the context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 4(a) shall have the meanings assigned
to them as provided below and shall be added to Article II of the Original
Master Lease (as amended by the First Amendment and the Second Amendment) to
read, in their entireties, as follows:


"Chestnut Hill Facility: That certain Facility located in Columbus, Ohio."


"Chestnut Hill Facility Buyer's Contribution to Seller's Costs: The `Buyer's
Contribution to Seller's Costs' as defined in the Chestnut Hill Facility
Contract of Acquisition."


"Chestnut Hill Facili Contract of Ac• uisition: As defined in Recital C of this
Amendment."


"Chestnut Hill Facility Escalator: An amount equal to the greater of (i)
Seventy-Five Percent (75%) of the applicable CPI Increase or (ii) Two and
Three-Quarters Percent (2.75%)."


"Chestnut Hill Facility Purchase Price: The sum of (I) the Minimum Repurchase
Price for the Chestnut Hill Facility, plus (2) an amount which, upon the closing
or the applicable date, equals an annually compounded return equal to Three
Percent (3%) per year on (A) the Allocated Initial Investment for the Chestnut
Hill Facility accruing from and after the Restatement Date for the Chestnut Hill
Facility and (B) any Capital Addition Costs funded by Lessor for the Chestnut
Hill Facility accruing from and after the date of funding."


"Chestnut Hill Facility Put Event Price: The sum of (i) the Minimum Repurchase
Price for the Chestnut Hill Facility, plus (ii) an amount which, upon the
closing, equals an annually compounded return equal to the Chestnut Hill
Facility Escalator per year on (A) the Allocated Initial Investment for the
Chestnut Hill Facility accruing from and after the Restatement Date for the
Chestnut Hill Facility and (B) any Capital Addition Costs funded by Lessor for
the Chestnut Hill Facility accruing from and after the date of funding."

3

--------------------------------------------------------------------------------



"Chestnut Hill Facility Transaction Costs: The 'Buyer's Transaction Costs' as
defined in the Chestnut Hill Facility Contract of Acquisition."


(b)           Supplemented Definitions. The following definitions appearing in
Article II of the Original Master Lease (as amended by the First Amendment and
the Second Amendment) shall be supplemented as follows:


Annual Minimum Capital Project Amount: With respect to the Chestnut Hill
Facility, during each Lease Year with respect to such Facility, an amount equal
to Forty-Four Thousand Dollars ($44,000.00).


Notwithstanding the foregoing, Lessor and Lessee acknowledge that the initial
Annual Minimum Capital Project Amount for the Chestnut Hill Facility represents
an amount equal to (A) the number of licensed units located at such Facility
times (B) Four Hundred Dollars ($400.00). In the event that the number of
licensed units for the Chestnut Hill Facility is increased or decreased in
accordance with the terms of the Master Lease, as hereby amended, the Annual
Minimum Capital Project Amount for the Chestnut Hill Facility shall be
increased, or decreased, as applicable, by an amount equal to (1) the number of
such licensed units increased or decreased at such Facility times (2) Four
Hundred Dollars ($400.00).


Annual Minimum Capital Project Amount Overage: With respect to the Chestnut Hill
Facility for any Lease Year, an amount equal to (a) the sum of (i) the Capital
Project Costs incurred and paid by Lessee in funding Capital Projects for the
Chestnut Hill Facility in the immediately preceding two (2) Lease Years and for
which Lessor has received paid invoices, receipts or other commercially
reasonable evidence or supporting information as is customary to evidence such
expenditures, verifying the cost and payment of funding such Capital Projects,
and an Officer's Certificate certifying that the applicable item(s) of Capital
Projects have been completed, less (ii) the amounts disbursed by Lessor to
Lessee from any Replacement Reserve on account of such Capital Projects to the
Chestnut Hill Facility in accordance with the terms of Section 9.3.1 of the
Master Lease, as hereby amended, in excess of (b) the Annual Minimum Capital
Project Amount for the Chestnut Hill Facility for such prior two (2) Lease Year
period.


Deed: With respect to the Chestnut Hill Facility, "Deed" as defined in the
Chestnut Hill Facility Contract of Acquisition.


Fair Market Rental: With respect to the Chestnut Hill Facility, the definition
of Fair Market Rental applicable to the Group 2 Facilities, the Group 3
Facilities, the Group 4 Facilities, and the Group 5 Facilities but in each
instance relating to the Chestnut Hill Facility.


Lease Year: With respect to the Chestnut Hill Facility, the first Lease Year for
such Facility shall be the period commencing on the Restatement Date with
respect to such Facility and ending January 31, 2007, and each subsequent Lease
Year for such Facility shall be each period of twelve (12) full calendar months
after the last day of the prior Lease Year; provided, however, that the last
Lease Year for the Chestnut Hill Facility during the Term may be a period of
less than twelve (12) full calendar months and shall end on the last day of the
Term for such Facility.

4

--------------------------------------------------------------------------------



Restatement Date: With respect to the Chestnut Hill Facility, the Effective Date
of this Amendment, which shall also be the commencement date of the Master
Lease, as hereby amended, with respect to such Facility.


Transaction Documents: The meaning given to such term in the Original Master
Lease (as amended by the First Amendment and the Second Amendment), together
with this Amendment and the Chestnut Hill Facility Contract of Acquisition.


(c)           Definition of Lessee. The definition of "Lessee" appearing in
Article II of the Original Master Lease (as amended and restated pursuant to the
First Amendment and the Second Amendment) shall be further amended and restated
to have the meaning given to such term in the preamble of this Amendment.


(d)           Amendment to Letter of Credit Amount. From and after the Effective
Date hereof, the percentage "8.02%" appearing in the definition of "Letter of
Credit Amount" in Article II of the Original Master Lease (as amended and
restated pursuant to the First Amendment and the Second Amendment) shall read
"7.7%".


(e)           Leased Property; Tenn. The phrase "Group 3 Facilities, the Group 4
Facilities and the Group 5 Facilities, the applicable Restatement Date"
appearing in the last paragraph of Article I of the Original Master Lease (as
amended by the First Amendment and the Second Amendment) is hereby amended to
read "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities and the
Chestnut Hill Facility, the applicable Restatement Date."


(f)           Minimum Rent. With respect to the Chestnut Hill Facility:


(i)           For the period from the Effective Date through the expiration of
the first (0) Lease Year with respect to the Chestnut Hill Facility, Lessee
shall pay to Lessor as monthly "Allocated Minimum Rent" for such Facility at the
times and in the manner provided in Section 3.1 of the Master Lease, as hereby
amended, the amount allocated to and set forth or determined pursuant to the
formula opposite such Facility on Exhibit C to the Master Lease, as hereby
amended. The first monthly payment of Allocated Minimum Rent for such Facility
shall be payable on the Effective Date (prorated as to any partial calendar
month at the beginning of the Term with respect to such Facility); and


(ii)          Commencing upon the expiration of the first (1st) Lease Year for
the Chestnut Hill Facility and upon the expiration of each Lease Year thereafter
during the Fixed Term for such Facility, the then current monthly Allocated
Minimum Rent for such Facility for such Lease Year shall be increased by an
amount equal to the applicable Chestnut Hill Facility Escalator.


(iii)         For the first (1st) Lease Year of each Extended Term for the
Chestnut Hill Facility, if any, the monthly Allocated Minimum Rent for such
Facility shall be equal to the greater of (a) the then current monthly Fair
Market Rental for such Facility and (b) the monthly Allocated Minimum Rent
payable for such Facility during the last Lease Year of the immediately
preceding Term, as increased by the Chestnut Hill Facility Escalator.
 
5

--------------------------------------------------------------------------------


 
(iv)         Commencing upon the expiration of the first OM Lease Year of each
Extended Term, if any, for the Chestnut Hill Facility and upon the expiration of
each Lease Year thereafter during such Extended Term, the then current monthly
Allocated Minimum Rent for such Facility shall be increased by an amount equal
to the Chestnut Hill Facility Escalator.


(v)          The last paragraph of 3.1 of the Original Master Lease shall apply
with respect to any adjustment of the Allocated Minimum Rent with respect to the
Chestnut Hill Facility pursuant to clauses (ii), (iii), and (iv) above.


(vi)         Lessee shall continue to pay all Minimum Rent with respect to the
balance of the Facilities at the times, in the manner and in the amounts set
forth in or determined by the Master Lease.


(g)            Condition of the Leased Property. The phrase "Group 3 Facilities,
the Group 4 Facilities, and the Group 5 Facilities, the applicable Restatement
Date" appearing in clause (ii) and in clause (b) of Section 7.1 of the Original
Master Lease (as amended by the First Amendment and the Second Amendment) is
hereby amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5
Facilities and the Chestnut Hill Facility, the applicable Restatement Date," in
each instance.


(h)            Capital Projects. The phrases "Group 3 Facilities, Group 4
Facilities and Group 5 Facilities" and "Group 3 Facility, Group 4 Facility or
Group 5 Facility" appearing a number of times in Section 9.3 of the Original
Master Lease (as amended by the First Amendment and the Second Amendment) are
hereby amended to read "Group 3 Facilities, Group 4 Facilities, Group 5
Facilities and Chestnut Hill Facility" and "Group 3 Facility, Group 4 Facility,
Group 5 Facility or Chestnut Hill Facility," respectively, in each instance.


(i)             Liens. The phrase "Group 3 Facilities, the Group 4 Facilities,
and the Group 5 Facilities, the applicable Restatement Date with respect to such
Group 3 Facility, Group 4 Facility and Group 5 Facility" appearing in Section
11.1 of the Original Master Lease (as amended by the First Amendment and the
Second Amendment) is hereby amended to read "Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities and the Chestnut Hill Facility, the
applicable Restatement Date, with respect to such Group 3 Facility, Group 4
Facility, Group 5 Facility and the Chestnut Hill Facility."
 
(j)     Casualty. For purposes of Section 14.2.1 and 14.2.2 of the Original
Master Lease (as amended by the First Amendment and the Second Amendment), the
purchase price as provided therein with respect to the Chestnut Hill Facility
shall be the Chestnut Hill Facility Purchase Price immediately prior to such
damage or destruction.


6

--------------------------------------------------------------------------------




(k)             Condemnation. For purposes of Section 15.1.4 of the Original
Master Lease (as amended by the First Amendment and the Second Amendment),
Lessor shall be entitled to receive from any Award relating to the Chestnut Hill
Facility, subject to the rights of Facility Mortgages, no less than the Chestnut
Hill Facility Purchase Price immediately prior to the institution of the
Condemnation.


(1)             Events of Default. The phrase "the Group 3 Facility Contract of
Acquisition, Group 4 Facilities Contract of Acquisition and/or Group 5
Facilities Contract of Acquisition" is replaced with the phrase "the Group 3
Facility Contract of Acquisition, the Group 4 Facilities Contract of
Acquisition, the Group 5 Facilities Contract of Acquisition and/or the Chestnut
Hill Facility Contract of Acquisition" appearing in each of Sections 16.1(a) and
16.1(k) of the Original Master Lease (as amended by the First Amendment and the
Second Amendment).


(m)            Lessee's Obligation to Purchase. For purposes of Section 16.5 of
the Original Master Lease (as amended by the First Amendment and the Second
Amendment), the amount required to be paid by Lessee upon any exercise of
Lessor's rights to require Lessee to purchase the Chestnut Hill Facility
following a Put Event pursuant to such Section shall be equal to the Chestnut
Hill Facility Put Event Price, plus, in any event, all Rent then due and payable
(excluding the installment of Minimum Rent due on the purchase date) under the
Master Lease, as hereby amended, with respect to such Facility.


(n)            Quiet Enjoyment. The phrase "Group 3 Facilities, Group 4
Facilities or the Group 5 Facilities, the applicable Restatement Date" appearing
in Section 32.1 of the Original Master Lease (as amended by the First Amendment
and the Second Amendment) is hereby amended to read "Group 3 Facilities, the
Group 4 Facilities, the Group 5 Facilities or the Chestnut Hill Facility, the
applicable Restatement Date."


(o)     Lessee's Option to Purchase.


(i)           Section 35.1.4 of the Original Master Lease (as amended by the
First Amendment and the Second Amendment) is hereby further amended to read, in
its entirety, as follows:


"35.1.4    Chestnut Hill Facility. Provided no Event of Default has occurred and
is continuing hereunder, Lessee shall have the option to purchase the Leased
Property of the Chestnut Hill Facility upon the expiration of the tenth (10th)
Lease Year of the Chestnut Hill Facility, for an amount equal to the Chestnut
Hill Facility Purchase Price."


(ii)           A new Section 35.1.5 is added to the Original Master Lease to
read, in its entirety, as follows:


"35.1.5    General. Lessee shall exercise the option(s) to purchase the Leased
Property set forth in Sections 35.1.1, 35.1.2, 35.1.3 and/or 35.1.4 above, as
applicable, by (i) opening an escrow (the 'Escrow') with and by depositing
either (1) cash or (2) a letter of credit from a financial institution and in
form in each case acceptable to Lessor, the sum of Two and One-Half Percent
(2.5%) of (A) with respect to the Group 1 Facility(ies), the Minimum Repurchase
Price, (B) with respect to the Group 3 Facilities and Group 4 Facilities, the
sum of (x) the Group 3 Facility Purchase Price for all of the Group 3
Facilities, plus (y) the Group 4 Facility Purchase Price for all of the Group 4
Facilities (as reasonably estimated by Lessor with respect to any Group 4
Facility for which the Group 4 Facility Purchase Price has not yet been
determined), (C) with respect to the Group 5 Facilities, the Group 5 Facility
Purchase Price for all of the Group 5 Facilities (as reasonably estimated by
Lessor with respect to any Group 5 Facility for which the Group 5 Facility
Purchase Price has not yet been determined), and (D) with respect to the
Chestnut Hill Facility, the Chestnut Hill Facility Purchase Price (as reasonably
estimated by Lessor with respect to such Facility if the Chestnut Hill Facility
Purchase Price has not yet been determined) (the `Opening Deposit') and a copy
of this Lease with a national title company reasonably acceptable to Lessor
("Escrow Holder") and giving written notice to Lessor of such deposit with
Escrow Holder no earlier than fifteen (15) months and not less than twelve (12)
months prior to the expiration of (w) with respect to the Group 1 Facility(ies),
the Fixed Term or the Extended Term, as applicable, (x) with respect to the
Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease Year of the
Group 4 Facilities, (y) with respect to the Group 5 Facilities, the tenth
(10th) Lease Year of the Group 5 Facilities, and (z) with respect to the
Chestnut Hill Facility, the tenth (10th) Lease Year of such Facility and (ii)
delivering to Lessor concurrent with such notice a reaffirmation of the Guaranty
executed by Guarantors stating, in substance, that Guarantors' obligations under
the Guaranty shall extend to the purchase contract formed by Lessor and Lessee
upon proper and timely exercise of such option. If Lessee shall not be entitled
to exercise such option (e.g., by reason of an Event of Default) or shall be
entitled to exercise the same but shall fail to do so within the time and in the
manner herein provided, such option shall lapse and thereafter not be
exercisable by Lessee. No failure by Lessor to notify Lessee of any defect in
any attempted exercise of the foregoing option shall be deemed a waiver by
Lessor of the right to insist upon Lessee's exercise of such option in strict
accordance with the provisions hereof. In the event that Lessee shall properly
and timely exercise such option, then such transaction shall be consummated on
or within ten (10) days after the expiration of (i) with respect to the Group 1
Facility(ies), the Fixed Term or the Extended Term, as applicable, (ii) with
respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease
Year of the Group 4 Facilities, (iii) with respect to the Group 5 Facilities,
the tenth (10th) Lease Year of the Group 5 Facility, and (iv) with respect to
the Chestnut Hill Facility, the tenth (10th) Lease Year of such Facility, but in
all cases subject to any delays resulting from (A) a cause described in Section
45.1.16 below or (B) Lessor's breach of its obligations set forth in this
Section 35 (the 'Outside Closing Date')."

7

--------------------------------------------------------------------------------



(p)    Exhibits and Schedules.


(i)            Supplements to Exhibit A. Exhibit A-22 attached hereto is hereby
appended to and shall become part of Exhibit A to the Master Lease.


(ii)            Replacement of Exhibit C and Schedule 7.4.1. Exhibit C  and
Schedule 7.4.1 to the Original Master Lease (as amended by the First Amendment
and the Second Amendment) are hereby further amended and replaced, in their
entirety, with Exhibit C and Schedule 7.4.1 attached hereto, respectively.


5.           Covenants of Lessee With Respect to Health Care License and
Certificate of Occupancy. Without in any way limiting any of the duties,
covenants, and obligations of Lessee under the Master Lease, as hereby amended,
and notwithstanding anything to the contrary in the Master Lease, as hereby
amended, or any of the other Transaction Documents, including the Chestnut Hill
Facility Contract of Acquisition, Lessee hereby covenants and agrees with
respect to the Chestnut Hill Facility as follows:


(a)            Health Care License. Not later than fifteen (15) days after the
Effective Date hereof, Lessee shall obtain and deliver to Lessor a
validly-issued license to operate the Chestnut Hill Facility for its Primary
Intended Use and for all other uses (if any) contemplated under the Master
Lease, including to operate an assisted living facility at the Chestnut Hill
Facility, in conformance with all Governmental Requirements (as defined in the
Chestnut Hill Facility Contract of Acquisition) from the applicable Government
Authority (as defined in the Chestnut Hill Facility Contract of Acquisition).


(b)            Certificate of Occupancy. Lessee and Lessor acknowledge that the
original developer of the Chestnut Hill Facility did not obtain a certificate of
occupancy with respect to the Chestnut Hill Facility, and therefore, no later
than December 31, 2006, Lessee shall obtain and deliver to Lessor a
validly-issued certificate of occupancy with respect to the Chestnut Hill
Facility from the applicable Government Authority, and Lessee shall pay all
costs and expenses incurred in connection therewith, including any costs and
expenses incurred in connection with addressing and/or correcting any matters
with respect to the Chestnut Hill Facility needed to obtain a validly-issued
certificate of occupancy.


Notwithstanding anything to the contrary in the Master Lease, as hereby amended,
or any of the other Transaction Documents, including the Chestnut Hill Facility
Contract of Acquisition, a failure by Lessee to fulfill its obligations under
this Section 5 of this Amendment shall constitute an Event of Default and a Put
Event with respect to the Chestnut Hill Facility under the Master Lease, as
hereby amended.


6.           Representations and Warranties of Lessee. As of the Effective Date
hereof, each Lessee represents and warrants to the Lessor as follows:

8

--------------------------------------------------------------------------------



(a)           Lessee is duly organized and validly existing under the laws of
its state of organization/formation, is qualified to do business and in good
standing in the State and has full power, authority and legal right to execute
and deliver this Amendment and to perform and observe the provisions of this
Amendment to be observed and/or performed by Lessee.


(b)           This Amendment has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.


(c)           Lessee is solvent, has timely and accurately filed all tax returns
required to be filed by Lessee, and is not in default in the payment of any
taxes levied or assessed against Lessee or any of its assets, or subject to any
judgment, order, decree, rule or regulation of any governmental authority which
would, in each case or in the aggregate, adversely affect Lessee's condition,
financial or otherwise, or Lessee's prospects or the Leased Property.


(d)           No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.


(e)            The execution and delivery of this Amendment and compliance with
the provisions hereof will not result in (i) a breach or violation of (A) any
Legal Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.


7.            Financing Statement Amendments. Lessee hereby authorizes Lessor to
file such financing statement amendments and other documents as may be necessary
or desirable to perfect or continue the perfection of Lessor's security interest
in the Collateral (including the Collateral relating to the Chestnut Hill
Facility).


8.            Reaffirmation of Master Lease and Treatment Thereof. Lessor and
Lessee hereby acknowledge, agree and reaffirm that (a) except as otherwise
expressly provided in the Master Lease, as hereby amended, the Master Lease, as
hereby amended, is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement, and (b) the Master
Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and the Lessor
shall be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.


9.           Full Force and Effect; Counterparts; Facsimile Signatures. Except
as hereby amended, the Master Lease shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Telecopied signatures may be used in
place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied document.

9

--------------------------------------------------------------------------------



10.            Transfer Consideration. Lessor and Lessee acknowledge that (a)
the Transfer Consideration Facilities currently consist of the Group 1
Facilities and the Group 2 Facilities only, (b) the Group 3 Facilities, the
Group 4 Facilities, the Group 5 Facilities and the Chestnut Hill Facility are
not deemed Transfer Consideration Facilities, and (c) Lessee shall have no
obligation to pay Transfer Consideration in connection with any Transfer
relating to such Group 3 Facilities, Group 4 Facilities, Group 5 Facilities or
Chestnut Hill Facility.


[Signatures on Next Page]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


LESSOR:
HEALTH CARE PROPERTY INVESTORS, INC.,
   
a Maryland corporation
                   
By:
/s/ Illegible
   
Its:
 
           
WITNESSES
           
/s/ Ryan Anderson
   
(signature)
   
Name:
Ryan Anderson
     
(print)
                   
/s/ Thomas D Kinoy
   
(signature)
   
Name:
Thomas D Kinoy
     
(print)
           
WESTMINSTER HCP, LLC,
   
a Delaware limited liability company
           
By:
HCPI/Tennessee, LLC,
     
a Delaware limited liability company,
     
its Sole Member.
           
By:
Health Care Property Investors, Inc.,
     
a Maryland corporation,
     
its Managing Member
                   
By:
/s/ Illegible
   
Its:
 
           
WITNESSES
                   
/s/ Ryan Anderson 
   
(signature)
   
Name:
Ryan Anderson
     
(print)
                   
/s/ Thomas D Kinoy 
   
(signature)
   
Name:
Thomas D Kinoy
     
(print)
 


11

--------------------------------------------------------------------------------




LESSOR (Continued):
TEXAS HCP HOLDING, L.P.,
   
a Delaware limited partnership
           
By:
Texas HCP G.P., Inc., a Delaware corporation
                   
By:
/s/ Illegible
   
Its:
 
           
WITNESSES
                   
/s/ Ryan Anderson
   
(signature)
   
Name:
Ryan Anderson
     
(print)
                   
/s/ Thomas D Kinoy
   
(signature)
   
Name:
Thomas D Kinoy
     
(print)
           
HCP AL OF FLORIDA, LLC,
   
a Delaware limited liability company
           
By:
Health Care Property Investors, Inc.,
     
a Maryland corporation,
     
its Managing Member
                   
By:
/s/ Illegible
   
Its:
 
           
WITNESSES
                   
/s/ Ryan Anderson
   
(signature)
   
Name:
Ryan Anderson
     
(print)
                   
/s/ Thomas D Kinoy
   
(signature)
   
Name:
Thomas D Kinoy
     
(print)
 


12

--------------------------------------------------------------------------------





LESSEE:
LH ASSISTED LIVING, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
             
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
           
Name:
MELANIE WERDEL
     
(print)
           
SUMMER VILLE AT COBBCO, INC.,
   
a California corporation
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


13

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT HILLSBOROUGH,
   
L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
           
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT OCOEE, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


14

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT PORT ORANGE, INC.,
   
a Delaware corporation company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT PRINCE WILLIAM, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


15

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT STAFFORD, L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
                   
SUMMERVILLE AT VOORHEES, L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


16

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT WESTMINSTER, INC.,
   
a Maryland corporation
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT PINELLAS PARK, LLC., a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
 (print)
 


17

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA WEST, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at CY-Fair, LLC,
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


18

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT FRIENDSWOOD
   
ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at Friendswood, LLC,
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT NEW PORT RICHEY, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
           
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


19

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT LAKELAND, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT ST. AUGUSTINE LLC,
   
a Delaware limited liability company
           
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


20

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA EAST, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT VENICE, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


21

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT LAKELAND HILLS ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at Lakeland Hills, LLC,
     
a Delaware limited liability company,
     
Its General Partner
           
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
           
SUMMERVILLE AT IRVING ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at Irving, LLC,
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


22

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT CHESTNUT HILL, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 


23

--------------------------------------------------------------------------------



CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR


The undersigned Guarantor hereby (i) reaffirms all of its obligations under the
Guaranty, (ii) consents to the foregoing Amendment and (iii) agrees that (A) its
obligations under the Guaranty shall extend to Lessee's duties, covenants and
obligations pursuant to the Master Lease, as hereby amended, and (B) the
Guaranty as hereby reaffirmed and extended shall be for the benefit of each
party comprising Lessor under the Master Lease, as hereby amended.



 
SUMMERVILLE SENIOR LIVING, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
GRANGER COBB
   
Its:
President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
CAROL PHILLIPS
     
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
MELANIE WERDEL
     
(print)
 

 
 
24

--------------------------------------------------------------------------------